FASULO BRAVERMAN & DI MAGGIO, LLP

ATTORNEYS AT LAW

a

 

Hon. Nelson S. Roman

United States District Judge
United States Courthouse

300 Quarropas Street

White Plains, New York 10601

MEMO0O.ENDORSED

Re: United States v. Anthony Lauria
Dkt. 19 Cr 449

Dear Judge Roman:

ASSe THES IBAS NBR Bocument ay Else GSGg es? beget et

Louis V. Fasulo, Esq.— NY & NJ
Samuel M. Braverman, Esq.— NY & NJ
Charles Di Maggio, Esq¢— NY & MA

www.FBDMLaw.com
SBraverlaw@fbdmlaw.com

x
Ta ee enied,
a << de <. denied.

” f= Le oe ee

June 8, 2020 Neison § Ss Roman, U.S.D.J.

Dated: wo £, 2o2
White Plains; New York 1060t

Clerk of the Court requested to terminate
the motion (doc. 51).

I write on behalf of my client Anthony Lauria, as well as Jason Ser, Esq. (counsel for
Anthony Molina) and Howard Tanner, Esq. (counsel for Brian Rodriguez), and without objection
from the Government, by AUSA Lindsey Keenan, to request that the Court extend the time to

file motions, presently due today.

 

I have had the flu for several days and request one additional day to file my motions.

Therefore, | request that this Court modify the motion schedule to permit the defendants
to file their motions by June 9, 2020. I thank the Court for its consideration of my request.

Respectfully submitted,
iy
DOCUMENT Samuel M. Braverman, Esq.
i ELECTRONICALL: Fasulo Braverman & Di Maggio, LLP
noc#® 7 _ 225 Broadway, Suite 715
QATE FILED: & | ie fii New York, New York 10007

Tel. 212-566-6213

———

Cc: All Parties (BY EMAIL AND ECF)

225 Broadway, Suite 715 505 Eighth Avenue, Suite 300
New York, New York 10007 New York, New York 10018
Tel (212) 566-6213 Tel (212) 967-0352

Fax (212) 566-8165 Fax (201) 596-2724

Post Office Box 127
Tenafly, New Jersey 07670
Tel (201) 569-1595

Fax (201) 596-2724
